UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): June 29, 2015 AeroGrow International, Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation) 001-33531 46-0510685 (Commission File Number) (IRS Employee Identification No.) 6075 Longbow Drive, Suite 200, Boulder, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 444-7755 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On June 29, 2015, AeroGrow International, Inc. (the “Company”) issued a press release announcing the Company’s operational results for the fiscal year ended March 31, 2015.A copy of the press release announcing the Company’s operational results for the fiscal year ended March 31, 2015, is furnished as Exhibit 99.1 to this report. The information contained in this Item 2.02 and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. Item 7.01.Regulation FD Disclosure. The information contained in Item 2.02 is incorporated by reference. On June 29, 2015, AeroGrow International, Inc. (the “Company”) issued a Letter to Shareholders discussion on the Company’s operational results for the fiscal year ended March 31, 2015.A copy of Letter to Shareholders discussion on the Company’s operational results for the fiscal year ended March 31, 2015, is furnished as Exhibit 99.2 to this report. The information contained in this Item7.01 and in Exhibits99.1 and 99.2 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. Item 9.01Financial Statements and Exhibits. Exhibits.The following exhibit is furnished with this Form 8-K: Exhibit Number Description Press Release Issued by AeroGrow International, Inc. on June 29, 2015. Letter to Shareholders Portions of this report may constitute “forward-looking statements” as defined by federal law. Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that actual outcomes will not be materially different. Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995. Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AeroGrow International, Inc. (Registrant) Date: June 29, 2015 By: /s/ Grey H. Gibbs Grey H. Gibbs Principal Accounting Officer EXHIBIT INDEX Exhibit Number Description Press Release Issued by AeroGrow International, Inc. on June 29, 2015. Letter to Shareholders
